Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 3, 2014

                                      No. 04-14-00262-CV

                                IN THE INTEREST OF I.G.R.,

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-EM5-03919
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal has been filed. It shows that on February 28, 2012,
Appellant Jennifer Elliot filed a petition to modify the parent-child relationship. On March 20,
2012, Appellee Enrique Ramirez Jr. filed a counterpetition to modify the parent-child
relationship. On March 26, 2012, the trial court signed temporary orders. On January 10, 2013,
Appellee Mary Pena, the paternal grandmother, filed a petition in intervention in a suit affecting
the parent-child relationship, requesting contact with I.G.R. or in the alternative to be named a
possessory conservator. She also filed a motion for additional temporary orders. On February 1,
2013, the trial court signed “Additional Temporary Orders,” appointing Mary Pena a possessory
conservator of I.G.R. On September 27, 2013, Appellant Jennifer Elliot filed a motion to strike
or dismiss Pena’s petition in intervention. She also filed a motion to vacate or set aside the trial
court’s Additional Temporary Orders under the Servicemember’s Civil Relief Act. On October
22, 2013, Appellee Mary Pena filed a first amended petition in intervention in a suit affecting the
parent-child relationship. On November 6, 2013, Appellant Jennifer Elliot filed a motion for
attorney’s fees and sanctions. She also filed a petition for writ of mandamus in this Court, and on
November 20, 2013, we issued an order conditionally granting the petition for writ of mandamus
and ordering the trial court to vacate its Additional Temporary Orders. On November 21, 2013,
the trial court vacated its Additional Temporary Orders. On November 27, 2013, Appellant
Jennifer Elliot again filed a motion to dismiss petition in intervention, and a motion for sanction
and attorney’s fees.

        On January 13, 2014, the trial court signed an “Order on Jennifer G. Elliot’s Motion to
Strike or Dismiss Petition in Intervention in SAPCR and Motion for Sanctions and Attorney’s
Fees.” The trial court found that Appellee Mary Pena did not have standing, granted Appellant
Elliot’s motion to dismiss the petition in intervention, and struck Pena’s pleadings without
prejudice. The trial court also denied Appellant Elliot’s motion for sanctions and attorney’s fees.
On January 31, 2014, Appellant Elliot filed a “Motion for New Trial on Motion for Sanctions
and Attorney’s Fees.” On March 7, 2014, the trial court signed an order denying the motion for
new trial. On March 7, 2014, the trial court signed an “Amended Order on Jennifer G. Elliot’s
Motion to Strike or Dismiss Petition in Intervention in SAPCR; and Motion for Sanctions and
Attorney’s Fees.” In this amended order, the trial court again found that Mary Pena did not have
standing to intervene, granted Elliot’s motion to dismiss, and struck Pena’s pleadings. The trial
court also again denied Elliot’s motion for sanctions and attorney’s fees. On April 17, 2014,
Appellant Jennifer Elliot filed a notice of appeal, stating that she intends to appeal from (1) the
January 13, 2014 “Order on Jennifer G. Elliot’s Motion to Strike or Dismiss Petition in
Intervention in SAPCR and Motion for Sanctions and Attorney’s Fees”; and (2) the March 7,
2013 “Amended Order on Jennifer G. Elliot’s Motion to Strike or Dismiss Petition in
Intervention in SAPCR; and Motion for Sanctions and Attorney’s Fees.”

         Neither of these orders, however, appears to be final as Appellant’s Jennifer Elliot’s
petition to modify the parent-child relationship has not been disposed of by any ruling. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining that a judgment or
order is final for purposes of appeal if it actually disposes of all pending parties and claims
before the court). The orders cited in Elliot’s notice of appeal appear to be interlocutory and not
appealable. Interlocutory orders may be appealed only if a specific statute authorizes such an
interlocutory appeal. For example, section 51.014 of the Texas Civil Practice and Remedies
Code lists circumstances under which a person may appeal from an interlocutory order of a
district court, county court at law, or county court. See TEX. CIV. PRAC. & REM. CODE ANN. '
51.014. We cannot, however, find any statutory authority that allows a party to appeal from an
interlocutory order that dismisses a petition in intervention or denies a motion for sanctions and
attorney’s fees. We, therefore, ORDER appellant to show cause in writing by July 18, 2014 why
this appeal should not be dismissed for lack of jurisdiction.

        We suspend all appellate deadlines pending our determination of whether we have
jurisdiction over this appeal.




                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court